Citation Nr: 0921718	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  00-11 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for bilateral plantar 
fasciitis for the period beginning April 16, 2002, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran had active service from November 1976 to June 
1997.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied an increased 
(compensable) rating for the Veteran's service-connected 
bilateral plantar fasciitis.

A July 2002 RO decision increased the rating for the 
bilateral plantar fasciitis to 10 percent, effective April 
16, 2002, the date of a VA examination.  (The Veteran's claim 
for an increased rating was received on September 30, 1999.)  
In a November 2002 decision, the Board granted a 10 percent 
rating for the bilateral plantar fasciitis for the period 
prior to April 16, 2002.  As to the remaining issue of 
entitlement to a rating in excess of 10 percent for the 
period beginning April 16, 2002, the Board apparently 
undertook additional development of the evidence pursuant to 
38 C.F.R. § 19.9(a)(2) (2002), a regulation that was later 
invalidated.  In November 2003, the Board remanded the appeal 
for further development in accordance with Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).

An October 2004 RO decision implemented the Board's November 
2002 decision and assigned a 10 percent rating for bilateral 
plantar fasciitis, effective September 30, 1999.  In an 
October 2004 supplemental statement of the case, the RO 
continued to deny an increased rating for the period 
beginning April 16, 2002, and the case was forwarded to the 
Board for appellate review.  In an August 2005 decision, the 
Board denied the Veteran's claim. 

The Veteran then appealed the Board's August 2005 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In October 2006, the parties (the Veteran and the 
VA Secretary) filed a joint motion that requested that the 
Board decision be vacated and remanded.  By Order dated in 
October 2006, the Court granted the joint motion of the 
parties, and remanded the matter to the Board for action 
consistent with the joint motion.  The case was subsequently 
returned to the Board.  In February 2007 and May 2008, the 
Board remanded this case for further development.  The case 
has now been returned to the Board for further appellate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further action on the claim is warranted even though 
such action will, regrettably, further delay an appellate 
decision on the claim.

As noted in the Board's May 2008 Remand, the Veteran 
underwent a VA examination in July 2007 pursuant to the 
Board's February 2007 Remand.  While the examiner reported in 
an addendum to the examination report that the Veteran had no 
pain on motion, unlike in prior VA examination reports dated 
in March 2004 and April 2002, no findings of range of motion 
on dorsiflexion and plantar flexion were reported.  The Board 
noted that the assumption could not be made that the Veteran 
demonstrated full range of motion.  Consequently, the Board 
could not address all of the potentially applicable rating 
criteria for evaluating the Veteran's bilateral plantar 
fasciitis.  The July 2007 VA examination report was deemed 
inadequate in this regard which necessitated that the Veteran 
be afforded another examination.  

Pursuant to the Board's May 2008 Remand, the Veteran was 
afforded another VA examination in September 2008.  The 
report on the examination shows the same inadequacy as 
contained in the July 2007 VA examination report.  No 
findings of range of motion on dorsiflexion and plantar 
flexion were reported.  In addition, the VA examiner did not 
provide an opinion on the degree of any functional loss that 
is likely to result from a flare-up of symptoms or on 
extended use, and document, to the extent possible, the 
frequency and duration of exacerbations of symptoms, as the 
Board instructed in the most recent Remand. Thus, the 
September 2008 VA examination report is deemed inadequate in 
this regard which necessitates that the Veteran be afforded 
another examination.  If the new examination report does not 
contain the requisite findings, the rating board must return 
the report to the VA examiner as inadequate for evaluation 
purposes.  

Since the Board has determined that an examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2008) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2008) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the appeal 
must be remanded for compliance with the May 2008 Board 
remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the severity of 
his service-connected bilateral plantar 
fasciitis.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  All 
signs and symptoms of the service-
connected bilateral plantar fasciitis 
should be reported in detail.

Specifically, the examiner should conduct 
a thorough orthopedic examination of the 
Veteran's bilateral plantar fasciitis and 
provide a diagnosis of any pathology 
found.  If other foot disorders are 
identified, the examiner should attempt 
to disassociate symptoms related to 
plantar fasciitis from other unrelated 
foot disorders.

The examiner should also be asked to 
report the results of range of motion 
testing of both feet (to include 
dorsiflexion and plantar flexion), to 
evaluate any functional loss due to pain 
or weakness, and to document all 
objective evidence of those symptoms, 
including muscle atrophy.  In addition, 
the examiner should provide an opinion on 
the degree of any functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use.  The 
examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.

2.  Review the claims folder and ensure 
that the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

3.  Thereafter, review the claim for 
entitlement to an increase in a 10 
percent rating for bilateral plantar 
fasciitis (to include consideration of 
Diagnostic Codes 5276 and 5284) for the 
period beginning April 16, 2002.  If the 
claim is denied, issue a supplemental 
statement of the case to the Veteran and 
his representative, and they should be 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




